DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/20 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SONY (WO 2018/172375), as disclosed in the IDS.



As to claim 1, Sony teaches a method of wireless communication performed by a user equipment (UE) (Sony, Pg 7 L 8-10, a method by a UE), comprising: 
receiving information identifying a set of wakeup configurations (Sony, Fig 9A, 4001 Pg. 18 L11-20, receiving wake-up signal in a control message with wake-up signal configuration) for discontinuous reception (Sony, Pg 25 L 5-10, the wake-up signal for DRX cycle); 
detecting one of: wakeup information (Sony, Pg 18 L20-30, Fig 9A, detecting wakeup signal 4003), wherein the wakeup information identifies a wakeup configuration of the set of wakeup configurations (Sony, Pg 18 L16-31, the information indicates a configuration/resource of a plurality of reoccurring resources (set)); and 
performing a transmission or reception based at least in part on the wakeup configuration (Sony, Pg 21 L4-11, performing active state tasks such as reception from the BS).

As to claim 2, Sony teaches wherein the set of wakeup configurations are selected from a plurality of wakeup configurations of the UE, and wherein the set of wakeup configurations is a proper subset of the plurality of wakeup configurations (Sony, Pg 18 L16-31, the information indicates a configuration/resource of a plurality of reoccurring resources (set)).

As to claim 3, Sony teaches further comprising: receiving information identifying the plurality of wakeup configurations, wherein the information identifying the set of wakeup configurations identifies which wakeup configurations, of the plurality of wakeup configurations, are included in the set of wakeup configurations (Sony, Pg 18 L16-31, the information identifies a configuration/resource of a plurality of reoccurring resources (set)).

As to claim 4, Sony teaches wherein the information identifying the set of wakeup configurations is received during an active time of the UE, and wherein the information identifying the set of wakeup configurations is to be used for a next discontinuous reception operation of the UE (Sony, Pg 19 L 6-15, the message is received during an active state used for the next inactive state).

As to claim 5, Sony teaches wherein the information identifying the set of wakeup configurations is associated with a length of time during which the information identifying the set of wakeup configurations is to be used (Sony, Pg 10 L 4-10, the resource id defined in time domain).

As to claim 6, Sony teaches wherein the information identifying the set of wakeup configurations is used until information identifying a different set of wakeup configurations is received by the UE (Sony, Pg. 19 L6-14, the control message with values is used until a time when another control message with different values is received).

As to claim 7, Sony teaches wherein the information identifying the set of wakeup configurations is received in a radio resource control message (Sony, Pg. 19 L6-14, the control message) (Sony, Pg. 10 L15-25, is a RRC control message).

As to claim 8, Sony teaches wherein the first part of the wakeup information comprises a reference-signal-type wakeup signal, and wherein the second part of the wakeup information comprises a control-channel-type wakeup signal (Sony, Pg 18 L20-30, Fig 9A, detecting wakeup signal 4003 all parts 1st determining option)..

As to claim 9, Sony teaches wherein a payload of the first part of the wakeup information is smaller than a payload of the second part of the wakeup information (Sony, Pg 18 L20-30, Fig 9A, detecting wakeup signal 4003 all parts 1st determining option)

As to claim 10, Sony teaches further comprising: performing a wakeup based at least in part on the first part of the wakeup information, wherein the second part of the wakeup information is detected after the wakeup (Sony, Pg 18 L20-30, Fig 9A, detecting wakeup signal 4003 all parts 1st determining option)

As to claim 11, Sony teaches further comprising: receiving configuration information indicating whether the first part, the second part, or the first part and the second part are to be received (Sony, Pg 18 L20-30, Fig 9A, detecting wakeup signal 4003 all parts 1st determining option)

As to claim 12, Sony teaches wherein the configuration information indicates that an overlapped part of the wakeup information is to be received in the first part of the wakeup information and the second part of the wakeup information (Sony, Pg 18 L20-30, Fig 9A, detecting wakeup signal 4003 all parts 1st determining option).

As to claim 13, Sony teaches further comprising: jointly decoding the first part of the wakeup information and the second part of the wakeup information based at least in part on the overlapped part (Sony, Pg 18 L20-30, Fig 9A, detecting wakeup signal 4003 all parts 1st determining option).

As to claim 14, Sony teaches wherein detecting at least one of the first part of the wakeup information or the second part of the wakeup information further comprises: detecting the second part of the (Sony, Pg 18 L20-30, Fig 9A, detecting wakeup signal 4003 all parts 1st determining option).

As to claim 15, Sony teaches a method of wireless communication performed by a base station (Sony, Fig 9A and Fig 3, a method by a BS), comprising: 
transmitting information identifying a set of wakeup configurations (Sony, Fig 9A, 4001 Pg. 18 L11-20, sending wake-up signal in a control message with wake-up signal configuration)for discontinuous reception for a user equipment (UE) (Sony, Pg 25 L 5-10, the wake-up signal for DRX cycle); 
transmitting one of: wakeup information (Sony, Pg 18 L20-30, Fig 9A, transmitting wakeup signal 4003), wherein the wakeup information identifies a wakeup configuration of the set of wakeup configurations (Sony, Pg 18 L16-31, the information indicates a configuration/resource of a plurality of reoccurring resources (set)); and 
performing a transmission or reception based at least in part on the wakeup configuration (Sony, Pg 21 L4-11, performing active state tasks such as reception from the BS).

As to claim 16, Sony teaches wherein the set of wakeup configurations are selected from a plurality of wakeup configurations of the UE, and wherein the set of wakeup configurations is a proper subset of the plurality of wakeup configurations (Sony, Pg 18 L16-31, the information indicates a configuration/resource of a plurality of reoccurring resources (set)).

As to claim 17, Sony teaches further comprising: selecting the set of wakeup configurations based at least in part on at least one of: a long-term traffic load of the UE, a link condition of the UE (Sony, Pg 16 L1-5, configurations/parameters based on changing channel conditions).

As to claim 18, Sony teaches further comprising: transmitting information identifying the plurality of wakeup configurations, wherein the information identifying the set of wakeup configurations identifies which wakeup configurations, of the plurality of wakeup configurations, are included in the set of wakeup configurations (Sony, Pg 18 L16-31, the information identifies a configuration/resource of a plurality of reoccurring resources (set)).

As to claim 19, Sony teaches wherein the information identifying the set of wakeup configurations is transmitted during an active time of the UE, and wherein the information identifying the set of wakeup configurations is to be used for a next discontinuous reception operation of the UE (Sony, Pg 19 L 6-15, the message is received during an active state used for the next inactive state).

As to claim 20, Sony teaches wherein the information identifying the set of wakeup configurations is associated with information identifying a length of time during which the information identifying the set of wakeup configurations is to be used (Sony, Pg 10 L 4-10, the resource id defined in time domain).

As to claim 21, Sony teaches wherein the information identifying the set of wakeup configurations indicates that the information identifying the set of wakeup configurations is to be used until information identifying a different set of wakeup configurations is received by the UE (Sony, Pg. 19 L6-14, the control message with values is used until a time when another control message with different values is received).

As to claim 22, Sony teaches wherein the information identifying the set of wakeup configurations is transmitted in a radio resource control message (Sony, Pg. 19 L6-14, the control message) (Sony, Pg. 10 L15-25, is a RRC control message).

As to claim 23, Sony teaches wherein the first part of the wakeup information comprises a reference-signal-type wakeup signal, and wherein the second part of the wakeup information comprises a control-channel-type wakeup signal (Sony, Pg 18 L20-30, Fig 9A, detecting wakeup signal 4003 all parts 1st determining option).

As to claim 24, Sony teaches wherein a payload of the first part of the wakeup information is smaller than a payload of the second part of the wakeup information (Sony, Pg 18 L20-30, Fig 9A, detecting wakeup signal 4003 all parts 1st determining option).

As to claim 25, Sony teaches further comprising: transmitting configuration information indicating whether the first part, the second part, or the first part and the second part are to be received (Sony, Pg 18 L20-30, Fig 9A, detecting wakeup signal 4003 all parts 1st determining option).

As to claim 26, Sony teaches further comprising: transmitting an overlapped part of the wakeup information in the first part of the wakeup information and the second part of the wakeup information (Sony, Pg 18 L20-30, Fig 9A, detecting wakeup signal 4003 all parts 1st determining option).

As to claim 27, Sony teaches a user equipment (UE) for wireless communication (Sony, Pg 7 L 8-10, a UE), comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: receive information identifying a set of wakeup (Sony, Fig 9A, 4001 Pg. 18 L11-20, receiving wake-up signal in a control message with wake-up signal configuration) for discontinuous reception (Sony, Pg 25 L 5-10, the wake-up signal for DRX cycle); detect one of wakeup information (Sony, Pg 18 L20-30, Fig 9A, detecting wakeup signal 4003), wherein the wakeup information identifies a wakeup configuration of the set of wakeup configurations (Sony, Pg 18 L16-31, the information indicates a configuration/resource of a plurality of reoccurring resources (set)); and perform a transmission or reception based at least in part on the wakeup configuration (Sony, Pg 21 L4-11, performing active state tasks such as reception from the BS).

As to claim 28, Sony teaches wherein the set of wakeup configurations are selected from a plurality of wakeup configurations of the UE, and wherein the set of wakeup configurations is a proper subset of the plurality of wakeup configurations (Sony, Pg 18 L16-31, the information indicates a configuration/resource of a plurality of reoccurring resources (set)).

As to claim 29, Sony teaches a base station for wireless communication (Sony, Fig 9A and Fig 3, a BS), comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: transmit information identifying a set of wakeup configurations (Sony, Fig 9A, 4001 Pg. 18 L11-20, sending wake-up signal in a control message with wake-up signal configuration) for discontinuous reception for a user equipment (UE) (Sony, Pg 25 L 5-10, the wake-up signal for DRX cycle); transmit one of: wakeup information (Sony, Pg 18 L20-30, Fig 9A, transmitting wakeup signal 4003), wherein the wakeup information identifies a wakeup configuration of the set of wakeup configurations (Sony, Pg 18 L16-31, the information indicates a configuration/resource of a plurality of reoccurring resources (set)); and perform a transmission or reception based at least in part on the wakeup configuration (Sony, Pg 21 L4-11, performing active state tasks such as reception from the BS).

As to claim 30, Sony teaches wherein the set of wakeup configurations are selected from a plurality of wakeup configurations of the UE, and wherein the set of wakeup configurations is a proper subset of the plurality of wakeup configurations (Sony, Pg 18 L16-31, the information indicates a configuration/resource of a plurality of reoccurring resources (set))..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469